Citation Nr: 0715606	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  04-25 935	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for carpal tunnel 
syndrome of the right wrist.

2.  Entitlement to an increased rating for chronic low back 
pain syndrome, currently evaluated as 10 percent disabling.

3.  Entitlement to restoration of a compensable rating for 
left wrist carpal tunnel syndrome.


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1993 to 
September 1998.  There is additional verified prior active 
service for a total of three months.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision by the Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA) in Columbia, South Carolina, which denied 
entitlement to service connection for carpal tunnel syndrome 
of the right wrist, and continued a 10 percent disability 
evaluation for chronic low back pain syndrome.  

Additionally, this appeal is before the Board from a February 
2004 Columbia, South Carolina, RO decision, which reduced the 
rating for left wrist carpal tunnel syndrome to zero percent, 
effective from May 1, 2004. 

In June 2006, the Board notified the veteran that it did not 
appear that a timely substantive appeal had been filed with 
respect to her right wrist and low back disorder claims.  In 
July 2006, the Board timely received the veteran's completed 
Substantive Appeal Response Form together with additional 
evidence.

In July 2006, the Board remanded the veteran's appeal to 
schedule a travel board hearing.


FINDINGS OF FACT

1.  In a July 2003 rating decision entitlement to service 
connection for carpal tunnel syndrome, right wrist, and 
entitlement to a disability rating in excess of 10 percent 
for chronic low back pain was denied.  Notice of this 
decision was sent to the veteran in July 2003.

2.  In March 2004, a notice of disagreement with respect to 
the July 2003 rating decision was received from the veteran.

3.  On May 28, 2004, a statement of the case addressing the 
July 2003 rating decision as to the issue pertaining to 
chronic low back pain syndrome was mailed to the veteran.

4.  On October 6, 2004, a statement of the case addressing 
the July 2003 rating decision as to the issue pertaining to 
carpal tunnel syndrome, right wrist, was mailed by the RO to 
the veteran. 

5.  In June 2006 correspondence, the Board informed the 
veteran that a substantive appeal to the July 2003 rating 
decision was not timely filed, and she was given 60 days 
within which to respond.  

6.  Prior to the 60-day response period expiring, VA received 
a completed Substantive Appeal Response Form from the veteran 
in July 2006, which included additional evidence and a 
request for a travel board hearing before a visiting Veterans 
Law Judge.

7.  The additional evidence submitted by the veteran with her 
July 2006 Substantive Appeal Response Form is not relevant to 
the question whether the Board may exercise jurisdiction over 
these claims.

8.  On March 28, 2007, the veteran failed to report for a 
travel board hearing at the Nashville, Tennessee, RO, to 
present oral argument on the jurisdictional question, and she 
failed to timely request a change in hearing date.

9.  A September 1998 rating decision granted service 
connection for left wrist carpal tunnel syndrome, and 
assigned a 10 percent rating, effective from September 30, 
1998.  

10.  After the veteran had been issued a July 2003 notice of 
a proposed rating reduction, a February 2004 rating decision 
reduced the evaluation for left wrist carpal tunnel syndrome 
to noncompensable, effective May 1, 2004.

11.  The 10 percent rating for left wrist carpal tunnel 
syndrome had been in effect more than 5 years.  

12.  The June 2003 VA examination of the veteran's left wrist 
disorder, the attendant June 2003 nerve conduction and an 
electromyography studies were full and complete; and showed 
no diagnosis of carpal tunnel syndrome. 


CONCLUSIONS OF LAW

1.  The Board lacks jurisdiction to review the veteran's 
appeal as to her claims of entitlement to service connection 
for carpal tunnel syndrome of the right wrist and an 
increased rating for chronic low back pain.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.101(d), 20.200, 20.202, 
20.302(b), 20.303, 20.305 (2006).

2.  The February 2004 rating decision that decreased the 
veteran's disability rating for left wrist carpal tunnel 
syndrome to a noncompensable rating was correct and 
restoration is not warranted.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West and Supp. 2006); 38 C.F.R. §§ 3.105, 3.159, 
4.1, 4.2, 4.7, 4.20, 4.124a, Diagnostic Code 8515 (2006).

3.  The veteran does not meet the criteria for a compensable 
evaluation for left wrist carpal tunnel syndrome.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.105, 
3.159, 4.1, 4.2, 4.7, 4.20, 4.124a, Diagnostic Code 8515.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As to the service connection claim for carpal tunnel syndrome 
of the right wrist, and the increased rating claim for 
chronic low back pain syndrome, these claims are denied as a 
matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Therefore, the Board is entitled to go forward with 
adjudication of the veteran's claims regardless whether she 
was provided adequate notice and assistance as required by 
the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); Mason 
v. Principi, 16 Vet. App. 129, 132 (2002).  Accordingly, 
further discussion of the VCAA in their regard is not 
warranted.

As to the restoration claim for left wrist carpal tunnel 
syndrome. under 38 U.S.C.A. § 5102 (West 2002 and Supp. 
2006), VA first has a duty to provide an appropriate claim 
form, instructions for completing it, and notice of 
information necessary to complete the claim if it is 
incomplete.  Second, under 38 U.S.C.A. § 5103 (a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability, the degree of disability, and the 
effective date of any disability benefits.  The veteran must 
also be notified to submit all evidence in her possession, 
what specific evidence she is to provide, and what evidence 
VA will attempt to obtain.  

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and, in some cases, affording VA examinations.  
38 U.S.C.A. § 5103A.  

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in July 2003 
correspondence fulfills the provisions of 38 U.S.C.A. 
§ 5103(a) save for a failure to provide notice of the type of 
evidence necessary to establish an effective date for the 
disability at stake.  The veteran has been afforded a 
meaningful opportunity to participate in the adjudication of 
her claims, to include the opportunity to present pertinent 
evidence.  Simply put, there is no evidence any VA error in 
notifying the appellant reasonably affects the fairness of 
this adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The post-service 
medical records are available, the veteran has been afforded 
a VA examination, and there is no pertinent evidence which is 
not currently part of the claims file.  Hence, VA has 
fulfilled its duty to assist the appellant in the prosecution 
of her claim.  




Service Connection and Increased Rating Claims

An appeal to the Board "consists of a timely filed notice of 
disagreement in writing and, after a statement of the case 
has been furnished, a timely filed substantive appeal."  
38 C.F.R. § 20.200.  The substantive appeal can be set forth 
on a VA Form 9 (Appeal to the Board of Veterans' Appeals) or 
on correspondence specifically identifying the issues 
appealed and setting out specific arguments relating to 
errors of fact or law made by the agency of original 
jurisdiction (AOJ).  38 C.F.R. § 20.202.  To be considered 
timely, the substantive appeal must be filed within 60 days 
from the date that the AOJ mails the statement of the case 
(SOC) to the appellant or within the remainder of the one-
year period from the date of mailing of the notification of 
the determination being appealed.  38 C.F.R. § 20.302(b).  

VA regulations provide that the period for filing a 
substantive appeal may be extended for good cause.  38 C.F.R. 
§ 20.303.  The request for such an extension must be in 
writing and must be made prior to the expiration of the time 
limit for filing which would otherwise apply.  Id.  

There are also situations where, when additional pertinent 
evidence is received during the time allowed for perfecting 
an appeal, VA must afford the claimant at least 60 days from 
the mailing date of a supplemental statement of the case 
(SSOC) to perfect an appeal, even if the additional 60-day 
period would extend the expiration of the original appeal 
period.  VAOPGCPREC 9-97; 62 Fed. Reg. 15567 (1997).  If the 
claimant fails to file a substantive appeal in a timely 
manner, and fails to timely request an extension of time, 
"he is statutorily barred from appealing the RO decision."  
Roy v. Brown, 5 Vet. App. 554, 556 (1993).

Finally, 38 C.F.R. § 20.101(d) provides for the Board's 
authority to determine jurisdiction.  The Board may address 
questions pertaining to its jurisdictional authority to 
review a particular case, including, but not limited to, 
determining whether Notices of Disagreement and Substantive 
Appeals are adequate and timely, at any stage in a proceeding 
before it, regardless of whether the agency of original 
jurisdiction addressed such question(s).  When the Board, on 
its own initiative, raises a question as to a potential 
jurisdictional defect, all parties to the proceeding and 
their representative(s), if any, will be given notice of the 
potential jurisdictional defect(s) and granted a period of 60 
days following the date on which such notice is mailed to 
present written argument and additional evidence relevant to 
jurisdiction and to request a hearing to present oral 
argument on the jurisdictional question(s).  The date of 
mailing of the notice will be presumed to be the same as the 
date stamped on the letter of notification.  The Board may 
dismiss any case over which it determines it does not have 
jurisdiction.

In the present case, the record shows that a July 2003 rating 
decision denied the claims of entitlement to service 
connection for carpal tunnel syndrome of the right wrist, and 
to a disability rating in excess of 10 percent for chronic 
low back pain.  In July 2003, notice was sent to the 
veteran.  In March 2004, the veteran filed a timely notice of 
disagreement.  In May 2004, the RO issued an SOC as to the 
issue pertaining to chronic low back pain syndrome.  In 
October 2004, the RO issued an SOC pertaining to carpal 
tunnel syndrome of the right wrist.  No document, however, 
was ever filed by the veteran with the RO that could act as a 
substantive appeal, much less a timely one, as to either 
issue.  Additionally, the veteran neither was granted an 
extension of time to file a substantive appeal, nor did she 
file additional pertinent evidence during the time allowed 
for perfecting an appeal which would extend the time for 
filing.  38 C.F.R. §§ 20.200, 20.302(b), 20.303, 20.305.  

While the veteran filed a VA Form 9 in June 2004 disagreeing 
with the decision as to carpal tunnel syndrome of the right 
wrist, this document cannot act as a timely substantive 
appeal because it was received by the RO before the date of 
issuance of the SOC in the matter.  38 C.F.R. § 20.302(b).  

In June 2006 correspondence, the Board informed the veteran 
that a substantive appeal to the July 2003 rating decision 
was not timely filed.  The June 2006 Board correspondence 
notified the veteran that her two remaining options were to 
present written argument and additional evidence relevant to 
the question of jurisdiction, and/or request a hearing before 
the Board to present oral argument on the jurisdictional 
question.  Thereafter, VA received a completed Substantive 
Appeal Response Form from the veteran in July 2006, which 
included additional evidence and a request for a travel board 
hearing before a visiting Veterans Law Judge.  38 U.S.C.A. 
§ 20.101(d).

The additional evidence enclosed by the veteran with her July 
2006 Substantive Appeal Response Form is medical evidence not 
relevant to whether the Board may exercise jurisdiction over 
these claims.  Moreover, while the veteran was scheduled to 
appear in March 2007, for a travel board hearing at the 
Nashville, Tennessee, RO, in order to present testimony on 
the jurisdictional question, she failed to show or otherwise 
request a change in hearing date.  See id.

Accordingly, since a timely substantive appeal was not filed 
by the veteran with regard to the July 2003 rating decision 
after the issuance of either statement of the case, and since 
this defect was not cured by additional evidence or oral 
argument on the jurisdictional question, there is no 
jurisdictionally viable appeal pending before the Board 
regarding these claims.  Roy; Barnett v. Brown, 83 F.3d 1380, 
1388 (Fed. Cir. 1996).  (It is a well-established judicial 
doctrine that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised sua 
sponte by any party, at any stage in the proceedings, and, 
once apparent, must be adjudicated).  Therefore, the 
veteran's appeals as to entitlement to service connection for 
carpal tunnel syndrome of the right wrist and an increased 
rating for chronic low back pain syndrome, are dismissed for 
lack of jurisdiction.

The Restoration Claim

The veteran contends that her left wrist carpal tunnel 
syndrome meets the criteria for a compensable rating, and 
that the 10 percent disability rating should be restored for 
the period since May 1, 2004.  It is requested that the 
veteran be afforded the benefit of the doubt.

A September 1998 rating decision granted service connection 
for left wrist carpal tunnel syndrome and assigned a 10 
percent rating under 38 C.F.R. § 4.124a, Diagnostic 
Code 8515, effective from September 30, 1998.  In July 2003, 
the RO proposed to reduce the 10 percent rating.  A letter 
advising the veteran of the reason for this proposal was 
issued in July 2003.  In February 2004, the RO issued a 
decision that implemented the proposed reduction and assigned 
May 1, 2004, as the effective date for the noncompensable 
rating.  In a letter dated later in February 2004, the RO 
notified the veteran of the above decision.

The provisions of 38 C.F.R. § 3.105(e) allow for the 
reduction in evaluation of a service-connected disability 
when considered warranted by the evidence, but only after 
following certain procedural guidelines.  See also 38 C.F.R. 
§ 4.1 (a disability may require re-ratings over time in 
accordance with changes in law, medical knowledge, and the 
veteran's condition).  As stated above, the veteran was 
notified of the RO's intent to reduce her 10 percent rating 
by a letter dated in July 2003.  Thereafter, she was afforded 
an opportunity to have a pre-determination hearing, and given 
at least 60 days in which to present additional evidence.  
See 38 C.F.R. § 3.105(e), (h).

Final action to reduce the 10 percent rating was taken 
pursuant to 38 C.F.R. § 3.105(e) in February 2004.  The 
veteran was informed of this decision by a letter dated later 
in February 2004.  The reduction was made effective beginning 
May 1, 2004.  Consequently, the RO did not violate any of the 
procedures required under 38 C.F.R. § 3.105.  The veteran was 
notified of her rights, given an opportunity for a hearing, 
and time to respond.  38 C.F.R. § 3.105(e).  

Having decided that the aforementioned process required to 
reduce the veteran's rating was correctly followed by the RO, 
the next question to be addressed is whether, given the 
available evidence, such a reduction was warranted.

The next issue is whether the reduction of the rating of the 
veteran's left wrist carpal tunnel syndrome from 10 to zero 
percent in the rating decision issued in February 2004 was 
warranted by the evidence.  The standard set out in 38 C.F.R. 
§ 3.344 applies when an evaluation has been in effect for 
five years or more, and requires that there be a finding of 
"material improvement" of the disability that is "reasonably 
certain . . . [to] be maintained under the ordinary 
conditions of life."  38 C.F.R. § 3.344(a).  As observed 
above, the 10 percent rating for left wrist carpal tunnel 
syndrome was established effective September 1998.  Thus, 38 
C.F.R. § 3.344 applies.

In Kitchens v. Brown, 7 Vet. App. 320, 324 (1995), the United 
States Court of Appeals for Veterans Claims (Court) stated 
that in order for VA to reduce certain service-connected 
disability ratings, the requirements of 38 C.F.R. § 3.344(a) 
and (b) must be satisfied.  That section provides, inter 
alia, for the following:  It is essential that the entire 
record of examinations and the medical-industrial history be 
reviewed to ascertain whether the recent examination is full 
and complete, including all special examinations indicated as 
a result of general examination and the entire case history.  
Examinations less full and complete than those on which 
payments were authorized or continued will not be used as a 
basis of reduction.  Ratings on account of diseases subject 
to temporary or episodic improvement, e.g., manic depressive 
or other psychotic reaction, epilepsy, will not be reduced on 
any one examination, except in those instances where all the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  Moreover, 
though material improvement in the physical or mental 
condition is clearly reflected, the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  38 C.F.R. § 3.344(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each 
service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  38 C.F.R. 
§ 4.27.  When a question arises as to which of two ratings 
apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.

There is no evidence that the appellant has complete median 
nerve paralysis.  An evaluation based on incomplete paralysis 
asks whether the paralysis is severe, moderate, or mild.  
Pertinent regulation provides that a mild paralysis of the 
median nerve is assigned a 10 percent disability rating.  
Whether or not the dominant hand is involved, a rating of 10 
percent is afforded for a mild condition.  This requires, a 
fortiori, a diagnosis of at least some incomplete paralysis 
of the median nerve.  38 C.F.R. § 4.124a, Diagnostic Code 
8515.

The 10 percent rating assigned to the veteran's left wrist 
carpal tunnel syndrome by the September 1998 rating action 
was based on inservice complaints and a 1998 examination.  
The veteran described pain over the dorsal aspect of her left 
thumb and pointer finger with extension up her wrist since 
April 1998.  She rated the pain as an 8.5 on a 0-10 scale, 
and did not medicate the pain.  The veteran described the 
pain as awakening her at night, and stated that she had been 
using a night splint, which afforded some relief for her 
symptoms.  This pain reportedly interfered with her ability 
to lift her child or hold objects in her left hand.  
Examination of the veteran's left wrist at the time showed 
positive Tinel's and positive Phalen's, a full range of 
motion with tenderness radial aspects of forearm on dorsal 
surface with thumb flexion and resistance.  Grip strength was 
4/5 compared to the right.  The diagnosis was mild carpal 
tunnel syndrome of the left wrist.  This assessment was based 
upon physical examination, without benefit of nerve 
conduction studies. 

Medical evidence pertaining to the veteran's left wrist 
carpal tunnel syndrome dating after the September 1998 rating 
decision indicates, however, an absence of the kinds of 
neurological problems identified by Diagnostic Code 8515 and 
suggested in the July 1998 examination report.  In the 
veteran's case, the only pertinent medical evidence of record 
is a June 2003 VA examination of her peripheral nerves, along 
with attendant reports of nerve conduction studies and the 
results of an electro myography procedure, both also in June 
2003.  

Physical examination in June 2003 revealed no clinical 
abnormality of the innervation of the median nerve 
bilaterally.  A nerve conduction study showed normal median 
and ulnar nerve conduction.  The examining physician 
explicitly ruled out a diagnosis of carpal tunnel syndrome.  
Similarly, an electromyography study found normal nerve 
conduction velocities for both the median and ulnar nerves, 
indicating no evidence of carpal tunnel syndrome or 
neuropathy.  There was no limitation of motion, diminished 
grip strength, diminished hammer grip strength, diminished 
pinch grip strength, or muscle atrophy.  There is no medical 
evidence of record indicating a deterioration of the 
condition of the left wrist since the June 2003 VA 
examination.

Thus, the appellant's left wrist condition is clinically 
shown to best approximate the noncompensable criteria under 
Diagnostic Code 8515.  The improvement shown on examination 
in June 2003 shows that the veteran is more capable of using 
her left wrist and hand, and she shows no objective 
neurological deficit.  Indeed, there is no current diagnosis 
of carpal tunnel syndrome, and there is no competent evidence 
that the appellant has a "mild" case of incomplete paralysis 
warranting a 10 percent rating.  Finally, the June 2003 VA 
examination upon which the RO relied in proposing the rating 
reduction was thorough and complete because of the additional 
nerve conduction and electro myography studies, which had not 
been conducted at the July 1998 examination.

In view of the foregoing, the preponderance of the evidence 
of record is against restoration of the 10 percent rating of 
the veteran's left wrist carpal tunnel syndrome.  The 
decision to reduce the rating from 10 to zero percent was 
appropriate and just.  Therefore, a compensable rating is not 
warranted under 38 C.F.R. § 4.124a, Diagnostic Code 8515.

The Board has also considered the veteran's arguments as set 
forth in written statements to the RO and as expressed to her 
VA examiners.  While a lay witness can provide evidence as to 
the visible symptoms or manifestations of a disease or 
disability, her belief as to the current severity of her 
service-connected disability is not competent evidence 
because only someone qualified by knowledge, training, 
expertise, skill, or education, which the appellant has not 
been shown to possess, may provide evidence regarding medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Consequently, the Board will give more weight to the medical 
evidence of record as outlined above than the veteran's lay 
assertions.

Finally, the Board considered the doctrine of reasonable 
doubt as to the left wrist claim; however, since the 
preponderance of the evidence is against the claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990). 


ORDER

The claims of entitlement to service connection for carpal 
tunnel syndrome of the right wrist, and to an increased 
rating for chronic low back pain syndrome are dismissed for 
lack of appellate jurisdiction.

Restoration of a 10 percent rating for a left wrist carpal 
tunnel syndrome is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


